Notice of Allowance
Response to Arguments
Applicant’s arguments and amendments, filed 5/27/20, overcome the rejection of the claims under 35 U.S.C. 103. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, to receive a second packet corresponding to a session other than the one or more sessions and to forward the second packet to another node in the cluster of nodes for processing. When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444